DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-19 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-17 of US 10,887,992, and patented claims  1-18 of U.S. Patent No. 10,420,216. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention and they are not patentably distinct from each other, because; for example, claim 1 of the instant application is directed to a camera head, with two rigid printed circuit boards arranged in parallel by pins; similarly patented claims 1 of the  
 ‘992 and also ‘216; are also directed to the same camera head with two rigid printed circuit boards arranged in parallel by pins and the electrical components.
	It is noted that claim 1 of the instant application is broader than the corresponding patented claim 1 of ‘992.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US
2010/0185052) in view of Zubiate et al (US 2015/0342690).
	Regarding claim 1, Chang teaches a video camera head comprising a solid state sensor chip and optical and electrical components mounted on at least two rigid printed circuit boards (PCBs) arranged in parallel planes (e.g., figs. 1,3a and 4), wherein the at least two PCBs are mechanically supported one above the other (e.g., fig. 1, paragraph 0057).
Chang fails to explicitly indicate, the boards are attached using at least two external pins to the perimeters of the PCBs, wherein the external pins fit into grooves cut into the edges of the PCBs.
	Zubiate in the same field of endeavor (e.g., paragraph 0226, figs. 4a-4b) teaches camera head with multiple PCBs that are mechanically supported one above the other by pins made of an electricity conducting material.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to support the circuit boards in Chang, by using pins made of an electricity conducting material, as suggested by Zubiate.
	The combination fails to explicitly indicate location of the pins, such as to the perimeters of the PCBs, wherein the external pins fit into grooves cut into the edges of the PCBs, as claimed; however this features, based on the prior art cited, doesn't seem to have any specific technical effect, and seems to be a matter of selection out of the many design options, and therefore consider as a design choice.
	Regarding claim 2, the combination teach the video camera head of claim 1 wherein each of the external pins is made from one of: a rigid or a flexible or semi flexible material or a spring (e.g., paragraph 0226 of ‘690, also paragraph 0042 of ‘052).

	Regarding claim 4, the combination teach the video camera head of claim 1 comprising at least one of an objective optical system, illumination means, a housing of the objective optical system, and a camera head housing that surrounds all internal components of the camera head (e.g., figs. 1-2 of ‘052).
Regarding claim 5, the combination teach the video camera head of claim 4 wherein all the external pins are made of an electrically insulating material and internal pins made of an electricity conducting material conduct electrical power through vias in the PCBs from the bottom PCB to electronic components or illumination means mounted on the other PCBs of the at least two PCBs and signals from a solid state sensor chip mounted on one of the other PCBs of the at least two PCBs to the bottom PCB (please refer to claim 1 above).
Regarding claims 6 and 10, the combination teach the video camera head of claim 5 comprised of three PCBs, wherein electronic components for receiving signals from a solid state sensor and outputting a video signal are mounted on the bottom PCB, a solid state sensor chip is mounted on the middle PCB, an objective optical system and illumination means are mounted on the top PCB (e.g., please refer to camera head with multiple PCBs in ‘690).
Regarding claims 7 and 9, the combination teach the video camera head of claim 4 wherein the external pins are made of an electrically conducting material and electrical power is conducted from the bottom PCB to electronic components or illumination means mounted on the other PCBs of the at least two PCBs and signals from a solid state sensor chip mounted on one of the other PCBs of the at least two PCBs to the bottom PCB by both the external pins and internal pins that conduct the electric power and signals through vias in the PCBs (please refer to clams 1 and 2 above).

Regarding claims 11-12, the combination teach the video camera head of claim 4 wherein the illumination means comprise at least one LED (e.g., light source in fig. 2, paragraph 0037 of ‘052).
Regarding claim 15, the combination teach the video camera head of claim 4 wherein at least some of the external pins are tubes of electrically insulating material through which optical fibers pass or tubular light guides and the illumination means are output couplers of the optical fibers or the light guides (e.g., fig. 2, paragraph 0202 of ‘690).
Regarding claim 16, the combination teach the video camera head of claim 15 wherein a light source for the illumination means is any conventional light source used with endoscopic systems (e.g., fig. 2 of ‘690, also light source in fig. 2 of ‘052).
Regarding claim 17, the combination teach the video camera head of claim 16 wherein the light source is at least one LED that is mounted on one of the PCBs in the camera head or proximally from it (e.g., fig. 2 of ‘690, also light source in fig. 2 of ‘052).
Regarding claim 18, the combination teach the video camera head of claim 4, wherein some or 

	Regarding claim 19, the combination teach the video camera head of claim 1 wherein the PCBs are of any shape, symmetric or non-symmetric (e.g., paragraph 0040 of ‘052).
Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (Al R) at http://www.uspto.gov/Interv:ewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482